            Case 2:19-cv-00899-MCE-CKD Document 56 Filed 07/21/21 Page 1 of 3



 1   GAVRILOV & BROOKS
     Ognian Gavrilov SBN 258583
 2           ognian@gavrilovlaw.com
 3   Kirill Tarasenko SBN 283986
             ktarasenko@gavrilovlaw.com
 4   Gregory P. O’Dea SBN 110966
 5           godea@gavrilovlaw.com
     2315 Capitol Avenue
 6
     Sacramento, CA 95816
 7   Telephone: (916) 504-0529
 8   Facsimile: (916) 727-6877

 9   Attorneys for Plaintiffs
     RAZMIK HOVSEPYAN, SUREN
10
     HOVSEPYAN, AND SHUSHANIK
11   PASKEVICHYAN
12                           UNITED STATES DISTRICT COURT
13                           EASTERN DISTRICT OF CALIFORNIA
14
15   RAZMIK HOVSEPYAN;                     Case No. 2:19-cv-00899-MCE-CKD
     SUREN HOVSEPYAN: and
16   SHUSHANIK PASKEVICHYAN,
             Plaintiffs,                   JOINT STIPULATION AND ORDER
17
           v.                              TO CONTINUE DISCOVERY CUT-
18                                         OFF DATE
     GEICO GENERAL INSURANCE
19   COMPANY; and DOES 1 through
     15, inclusive,
20
21                      Defendant.

22
23
              WHEREAS, the close of fact discovery in this matter is presently set
24
     for July 15, 2021;
25
              WHEREAS, the last day to disclose experts is July 9, 2021;
26
              WHEREAS, the last day to disclose rebuttal experts is August 9,
27
     2021;
28


     SMRH:4830-3467-6977.1                  -1-
            Case 2:19-cv-00899-MCE-CKD Document 56 Filed 07/21/21 Page 2 of 3



 1            WHEREAS, the last day for expert discovery is November 12, 2021;
 2   and
 3            WHEREAS, the last day to hear Dispositive Motions is November 10,
 4   2021;
 5            WHEREAS, the depositions of eight witnesses were deferred by the
 6   parties due to the conditions imposed by the coronavirus and the public
 7   health emergency;
 8            WHEREAS, the depositions of these eight witness have timely been
 9   noticed by Plaintiffs; Whereas the parties are working together to set the
10   dates for these depositions to take place on mutually agreeable dates in
11   July and August 2021 at this time;
12            WHEREAS, no Pretrial Conference has been set as yet in this matter;
13            WHEREAS, no trial date has yet been set in this matter;
14            WHEREAS, the parties have met and conferred and hereby stipulate
15   and agree to ask the Court to modify the Scheduling Order by continuing
16   the date to complete the depositions to August 21, 2021; all other deadlines
17   to remain the same.
18
19            IT IS SO STIPULATED.
20
     Dated: July 14, 2021
21                                        GAVRILOV & BROOKS
22
                                          ____/s/ Gregory P. O’Dea______
23                                        Ognian Gavrilov
24                                        Sheila Pendergast
                                          Gregory P. O’Dea
25
                                          Attorneys for Plaintiffs
26                                        RAZMIK HOVSEPYAN, SUREN
27                                        HOVSEPYAN, and SHUSHANIK
                                          PASKEVECHYAN
28


     SMRH:4830-3467-6977.1                  -2-
            Case 2:19-cv-00899-MCE-CKD Document 56 Filed 07/21/21 Page 3 of 3



 1
     Dated: July 6, 2021                   SHEPPARD MULLIN
 2
                                           ___/s/ Suzanne Badawi_______
 3
                                           Suzanne Badawi
 4                                         Attorneys for GEICO GENERAL
 5                                         INSURANCE COMPANY

 6
 7                                          ORDER
 8
              In accordance with the parties’ stipulation, and good cause
 9
     appearing, the deadline for completing fact discovery is hereby extended
10
     from July 15, 2021 to August 21, 2021. All other dates set forth in the
11
     operative Pretrial Scheduling Order remain the same.
12
13
              IT IS SO ORDERED.

14   Dated: July 21, 2021

15
16
17
18
19
20
21
22
23
24
25
26
27
28


     SMRH:4830-3467-6977.1                   -3-
